Supreme Court
                                                                   No. 2015-99-M.P.




       In the Matter of Gordon D. Fox.


                                          ORDER


       On March 16, 2015, pursuant to Article III, Rule 13 of the Supreme Court Rules of

Disciplinary Procedure, the respondent, Gordon D. Fox, filed an affidavit with this Court’s

Disciplinary Board setting forth that he is aware he is the subject of an investigation of

professional misconduct. The respondent’s affidavit sets forth that he freely and voluntarily

consents to disbarment and that he is fully aware of the implications of submitting his consent.

On March 20, 2015, Disciplinary Counsel filed the respondent’s affidavit with the Court.

       Upon review of the respondent’s affidavit, we deem that an order disbarring the

respondent is appropriate. Accordingly, it is hereby ordered, adjudged, and decreed that the

respondent, Gordon D. Fox, is disbarred on consent from engaging in the practice of law.

       Entered as an Order of this Court this 2nd Day of April, 2015.


                                                    By Order,




                                                    ______________/s/________________
                                                    Clerk
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of Gordon D. Fox.

CASE NO:            No. 2015-99-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   April 2, 2015

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A

ATTORNEYS ON APPEAL:

                    For Petitioner:   David D. Curtin, Esq.
                                      Disciplinary Counsel

                    For Respondent: William J. Murphy, Esq.